Citation Nr: 1004112	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  05-39 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for a cervical spine disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for left shoulder impingement sydrome.

3.  Entitlement to service connection for levoscoliosis of 
upper thoracic spine with dextroscoliosis.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty in September 1998, and from 
March 2003 to November 2003.

This matter came to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), that, in 
pertinent part, granted service connection for cervical spine 
disability, assigning a 20 percent disability, and left 
shoulder impingement syndrome, assigning a 10 percent 
disability rating.  Such rating decision also denied service 
connection for levoscoliosis of upper thoracic spine with 
dextroscoliosis, and left knee patellofemoral syndrome.  Such 
issues were remanded in April 2009.  In a November 2009 
rating decision, the RO granted service connection for left 
knee patellofemoral syndrome, assigning a 10 percent 
disability rating, effective November 6, 2003.  The grant of 
service connection constitutes a full award of the benefit 
sought on appeal as to that issue.  See Grantham v. Brown, 
114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the 
Veteran nor his representative submitted a jurisdiction-
conferring notice of disagreement as to the down-stream 
elements of effective date or compensation level within the 
applicable time period.  Thus, those issues are not currently 
in appellate status.  Id.

The issue of entitlement to service connection for 
levoscoliosis of upper thoracic spine with dextroscoliosis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if any further 
action is necessary on his part.



FINDINGS OF FACT

1.  The Veteran's service-connected cervical spine disability 
is not productive of limitation of forward flexion to 15 
degrees or less, and no findings of ankylosis; with no 
evidence of incapacitating episodes having a total duration 
of at least 4 weeks during the past 12 months.

2.  The Veteran's ulnar nerve of the right upper extremity is 
manifested by mild incomplete paralysis which is wholly 
sensory.

3.  The Veteran's ulnar nerve of the left upper extremity is 
manifested by mild incomplete paralysis which is wholly 
sensory.

4.  The Veteran's service-connected left shoulder impingement 
syndrome is manifested by limitation of motion, but not 
productive of limitation of motion at shoulder level, and is 
not manifested by nonunion or dislocation of the clavicle or 
scapula.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 20 
percent for cervical spine disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(b), 5121 (West 2002); 38 C.F.R. 
§§ 4.7, 4.14, 4.71(a), Diagnostic Codes 5235 - 5243 (2009).

2.  The criteria for a separate 10 percent rating for 
incomplete paralysis of the ulnar nerve of the right upper 
extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic 
Code 8516 (2009).

3.  The criteria for a separate 10 percent rating for 
incomplete paralysis of the ulnar nerve of the left upper 
extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic 
Code 8516 (2009).

4.  The criteria for entitlement to a disability rating in 
excess of 10 percent for left shoulder impingement syndrome 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5201, 5203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Veteran's appeal stems from a 
January 2005 rating decision which granted service connection 
for cervical spine disability and left shoulder impingement 
syndrome, and assigned disability ratings.  A February 2004 
VCAA letter was issued to the Veteran which predated the AOJ 
decision.  Id.  Since the cervical spine and left shoulder 
appellate issues in this case (entitlement to assignment of 
higher initial ratings) are downstream issues from that of 
service connection (for which the February 2004 VCAA letter 
was duly sent), another VCAA notice is not required.  
VAOPGCPREC 8- 2003 (Dec. 22, 2003).  In any event, a VCAA 
letter was issued in May 2005 pertaining to his appeal for 
higher ratings.  Collectively, the VCAA letters notified the 
Veteran of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The 
contents of these notices fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

In March 2006 and February 2009, the Veteran was provided 
with notice of the types of evidence necessary to establish 
an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Despite initial inadequate notice provided 
to the Veteran, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  

The Board acknowledges a recent decision from the Court that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) in claims involving increase compensation benefits.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The 
Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  In any 
event, Vazquez-Flores was limited to claims involving 
increased ratings, and is not applicable to claims, such as 
the one in this matter, involving an appeal of the initial 
ratings assigned following a grant of service connection.  
Moreover, the Court has held that in a claim for an increased 
initial evaluation after the claim for service connection has 
been substantiated and allowed, as is the situation in this 
case, further notice is not required.  Goodwin v. Peake, 22 
Vet. App. 128 (2008).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of any 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records, VA medical records, and 
private medical reports.  There is no indication of relevant, 
outstanding records which would support the Veteran's claims 
for higher ratings.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains a VA examination report dated in August 2004.  
The examination reports obtained is thorough and contains 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
increased rating issues on appeal.

I.  Increased ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Cervical spine

Lumbosacral or cervical strain is evaluated under DC 5237.  
Degenerative arthritis of the spine is evaluated under 
DC 5242.  Intervertebral disc syndrome is evaluated under 
DC 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The DC's for the spine are as follows:  5235 Vertebral 
fracture or dislocation; 5236 Sacroiliac injury and weakness; 
5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 
5239 Spondylolisthesis or segmental instability; 5240 
Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative 
arthritis of the spine (see also diagnostic code 5003); 5243 
Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

DC 5003, for degenerative arthritis provides that 
degenerative arthritis, established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  38 C.F.R. § 
4.71a, DC 5003.

The Board notes review of the entirety of the service 
treatment records, VA outpatient treatment records on file, 
the VA examination report of record, and the lay statements 
of the Veteran.

The RO rated the Veteran's spine disability under Diagnostic 
Code 5243, for intervertebral disc syndrome, in consideration 
of the general rating formula for diseases of the spine.  

In consideration of the evidence on file, under the general 
rating formula for diseases of the spine, a disability rating 
in excess of 20 percent is not warranted.  On examination in 
August 2004, flexion was to 45 degrees, albeit to 30 degrees 
with repetitive motion, and pain manifested at the end of 
flexion both initially and before repetitive motion.  
Extension was to 45 degrees, albeit to 30 degrees with 
repetitive motion.  Pain was the limiting factor after 
repetitive motion, and there was no excess fatigability, 
weakness, or lack of endurance with neck movements.  Taking 
into consideration the objective findings of the 
examinations, a 30 percent disability rating is not 
warranted, as range of motion testing does not reflect 
forward flexion of the cervical spine 15 degrees or less, and 
there have been no findings of ankylosis.  As such, based on 
these objective findings, the Veteran's disability does not 
meet the criteria for a 30 percent disability rating.

The Board has considered the criteria for rating 
intervertebral disc syndrome, however, there have been no 
findings of spasms or neurological symptoms such as bowel or 
bladder impairment.  The August 2004 VA examiner specifically 
stated that there were no palpable cervical paravertebral 
muscle spasm, and no weakness of the upper extremities, with 
a muscle strength of 5/5, although an X-ray examination did 
show minimal muscle spasms with levoscoliosis of the cervical 
spine.  As will be discussed in detail below, the Board has 
determined that a separate compensable rating is warranted 
for bilateral incomplete paralysis of the ulnar nerve due to 
his cervical spine disability.  With regard to the rating 
criteria for intervertebral disc syndrome, there is no 
evidence that the Veteran had incapacitating episodes of at 
least 4 weeks but less than 6 weeks.  The August 2004 VA 
examiner specifically stated that no medical certificate had 
been issued for strict bedrest by a physician, although 
flare-ups do occur once per week which last for 12 to 18 
hours.  Such objective findings and subjective complaints, 
however, do not meet the criteria for a disability rating in 
excess of 20 percent under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes.  

The new regulations explicitly take pain upon motion into 
account, therefore, application of the principles of DeLuca 
is unnecessary.  In the event, however, that the principles 
of DeLuca are applicable to the new regulation, the Board has 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 
would warrant a higher rating.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  The August 2004 VA examiner stated 
that pain was the sole limiting factor after repetitive 
motion, and that the Veteran did not exhibit weakened 
movement, excess fatigability, or lack of endurance with neck 
movements.  The examiner stated that his major functional 
impact was difficulty standing a lot, sitting a lot, sleeping 
a lot and lifting objects.  Even acknowledging the Veteran's 
pain on motion, and functional limitations on his daily 
activities, the Board finds that the currently assigned 20 
percent disability rating adequately compensates him for any 
such symptoms and any functional loss in this case.

Separate compensable rating for peripheral nerves of the 
upper extremities

On neurological testing in August 2004, the VA examiner 
detected diminished pinprick and smooth sensation on the left 
C6-7, and C8-T1 dermatomes of the hand on sensory examination 
of the sacral segments.  Otherwise, the sensory examination 
was normal.  Motor examination was normal, as was Lasegue's 
sign.  An October 2005 VA outpatient treatment record 
reflects complaints of cervical pain and hand numbness, 
tingling and sensation of pain with touch.  On examination, 
the assessment was cervical pain and bilateral hands 
numbness, hyperesthesia with hands tingling.  The examiner 
noted that he has cervical pain with arms and hands, and 
discomfort is permanent.

The ulnar nerve is rated pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8516.  Under Diagnostic Code 8516, a 10 
percent rating is for application for incomplete paralysis of 
any extremity when "mild."  "Moderate" incomplete 
paralysis of the ulnar nerve warrants a 20 percent rating for 
the minor extremity and 30 percent for the major extremity; 
and, "severe" incomplete paralysis warrants a 30 percent 
rating for the minor extremity and 40 percent for the major 
extremity.  38 C.F.R. § 4.124a, DC 8520.  The term 
"incomplete paralysis," with these and other peripheral 
nerve injuries, indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.

The Board finds that the evidence supports a disability 
rating of 10 percent for mild incomplete paralysis of the 
ulnar nerve of both extremities, effective November 6, 2003, 
which is the date following the Veteran's separation from 
active service.  See 38 C.F.R. § 3.400.  Such rating is 
assigned based on the objective findings of diminished 
pinprick on the dermatomes of the hand, and hyperesthesia 
with hands tingling.  A 10 percent disability rating is 
warranted for such ulnar symptomatology.  As such ulnar nerve 
symptomatology is wholly sensory, such findings support only 
a characterization of mild sensory loss, thus a 20 percent 
disability rating is not warranted for incomplete paralysis 
of the ulnar nerve.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8516.  

Left shoulder

Throughout the rating period on appeal, the Veteran, who is 
right-handed, has been assigned a 10 percent rating for his 
left shoulder disability pursuant to Diagnostic Code 5203, 
for dislocation of the clavicle or scapula, or nonunion of 
the clavicle or scapula with loose movement.  In determining 
the appropriate rating criteria for the Veteran's service-
connected left shoulder disability, the Board notes at the 
outset that there is no diagnostic code directly on point.  
When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

Disabilities of the shoulder and arm are evaluated under 
rating criteria that contemplate ankylosis of scapulohumeral 
articulation (Diagnostic Codes 5200), limitation of motion of 
the arm (Diagnostic Code 5201), other impairment of the 
humerus (Diagnostic Code 5202), or impairment of the clavicle 
or scapula (Diagnostic Code 5203).  Normal range of motion of 
the shoulder is as follows:  forward elevation (flexion) to 
180 degrees; abduction to 180 degrees; internal rotation to 
90 degrees; and external rotation to 90 degrees.  38 C.F.R. 
§ 4.71a, Plate I.

Diagnostic Code 5200 rates ankylosis of the scapulohumeral 
joint.  Where arm limitation of motion is limited to 25 
degrees from the side, a 30 percent evaluation is assigned 
for the minor side, under Diagnostic Code 5201.  Limitation 
of motion midway between the side and shoulder level 
contemplates a 20 percent evaluation for the minor side, and 
limitation of motion at shoulder level contemplates a 20 
percent evaluation.

Under Diagnostic Code 5202, for impairment of the humerus, a 
20 percent rating is granted when there is malunion, with 
moderate deformity, for the minor arm; a 20 percent rating is 
warranted when there is marked deformity of the minor arm.  
Also under Diagnostic Code 5202, for recurrent dislocations 
of the minor arm at the scapulohumeral joint, a 20 percent 
rating is granted with infrequent episodes, and guarding of 
movement only at shoulder level; a 20 percent rating is 
granted when there are frequent episodes and guarding of all 
arm movements for the minor arm.  A 40 percent rating is 
granted for fibrous union of the minor arm; a 50 percent 
rating is warranted for nonunion (false flail joint) of the 
minor arm and a 70 percent rating is warranted for loss of 
head of (flail shoulder) for the minor arm.

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the minor arm, a 10 percent rating is granted for 
malunion or nonunion without loose movement and a 20 percent 
rating is granted for nonunion with loose movement or for 
dislocation.

The Board notes review of the entirety of the service 
treatment records, VA outpatient treatment records on file, 
the VA examination report of record, and the lay statements 
of the Veteran.

In consideration of the applicable rating criteria of the 
shoulder, the Board finds that the objective medical evidence 
does not support a disability rating in excess of 10 percent 
for left shoulder impingement syndrome.  The objective 
evidence of record does not reflect nonunion with or without 
loose movement, or malunion.  

In consideration of Diagnostic Code 5203, the objective 
medical evidence of record does not reflect nonunion of the 
clavicle or scapula with loose movement, and does not reflect 
dislocation of the clavicle.  The August 2004 VA examiner 
specifically stated that there had been no dislocation of the 
shoulder for the prior year.  In October 2004, the Veteran 
sought VA outpatient treatment complaining of recurrent 
dislocations, characterized as feeling like the shoulder 
comes out of the socket which resolves within seconds.  On 
physical examination, however, no shoulder displacement was 
evident, and the examination was otherwise unremarkable.  A 
November 2004 orthopedic consultation notation reflects that 
he had a history of traumatic dislocation 7 months prior, and 
the Veteran reported similar episodes 4 times later, the last 
one occurring two weeks prior.  Upon examination, however, 
apprehension was negative.  There was adequate range of 
motion.  While the Veteran reported a dislocation 7 months 
prior (approximately April 2004) this conflicts with the 
findings of the August 2004 VA examiner that there had been 
no dislocations in the prior year.  Likewise, the October 
2004 examiner specifically found no evidence of shoulder 
displacement.  In light of such objective findings, the Board 
finds that a 20 percent disability rating is not warranted 
for dislocation or nonunion with loose movement.

A 20 percent disability rating is not warranted for a minor 
extremity pursuant to Diagnostic Code 5201, as the objective 
evidence does not show limitation of motion at shoulder 
level.  On examination in August 2004, abduction was to 130 
degrees actively and 150 degrees passively, and forward 
flexion was to 150 degrees.  There was painful motion on the 
last degree of the range of motion.  Even in consideration of 
the Veteran's pain, such objective findings do not reflect 
limitation of motion at shoulder level.  

In light of such clinical observations, the Board finds that 
the Veteran's left shoulder disability, a minor extremity, 
manifests no higher than a 10 percent rating under the 
provisions of 38 C.F.R. §§ 4.3, 4.7, 4.71a (Diagnostic Code 
5203).  The Veteran is not entitled to an increased rating 
under any other diagnostic code as he has no ankylosis of the 
shoulder (Diagnostic Code 5200) or impairment of the humerus 
to include fibrous union; nonunion of false flail joint; or, 
loss of head of flail shoulder (Diagnostic Code 5202).

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  These factors have been taken into 
consideration in contemplation of the 10 percent evaluation 
under Diagnostic Code 5203.  The August 2004 VA examiner 
specifically stated that while range of motion was 
additionally limited by pain following repetitive use, there 
no additional limitation due to fatigue, weakness, or lack of 
endurance.  The examiner opined that there was no major 
functional impact.  In consideration of the statements of the 
Veteran, to include his September 2008 testimony and 
objective findings of record, the Board finds that the 
currently assigned 10 percent disability rating adequately 
compensates him for any pain and functional loss.  To the 
extent that additional functional loss is shown, it does not 
rise to the level that would enable a finding that the 
overall disability picture most nearly approximates the next-
higher 20-percent evaluation.  

Extraschedular evaluation

The assignment of extra-schedular ratings was also considered 
in this case under 38 C.F.R. § 3.321(b)(1); however, the 
record contains no objective evidence that the Veteran's 
service-connected cervical spine or left shoulder disability 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluations.  The evidence of record reflects that 
the Veteran is currently employed as a police officer.  
Additionally, the objective evidence does not reflect 
frequent periods of hospitalization due to the cervical spine 
and left shoulder disabilities.  Accordingly, the Board finds 
that the impairment resulting from the Veteran's spine and 
shoulder disorders are appropriately compensated by the 
assigned schedular ratings per this decision and 38 C.F.R. 
§ 3.321 is inapplicable.






ORDER

Entitlement to a disability rating in excess of 20 percent 
for cervical spine disability is denied.

Entitlement to a 10 percent rating for incomplete paralysis 
of the ulnar nerve of the right upper extremity is granted, 
effective November 6, 2003, subject to the laws and 
regulations governing the payment of monetary benefits. 

Entitlement to a 10 percent rating for incomplete paralysis 
of the ulnar nerve of the left upper extremity is granted, 
effective November 6, 2003, subject to the laws and 
regulations governing the payment of monetary benefits. 

Entitlement to a disability rating in excess of 10 percent 
for left shoulder impingement syndrome is denied.


REMAND

In August 2004, the Veteran underwent a VA examination, and 
the examiner diagnosed severe levoscoliosis upper thoracic 
spine and minimal dextroscoliosis of mid and low thoracic 
spine.  In a January 2005 addendum opinion, the examiner 
stated that levoscoliosis of the upper thoracic spine and 
dextroscoliosis of the lower thoracic spine were congential 
conditions, that most likely existed prior to service and 
were asymptomatic.  The examiner opined that the Veteran's 
stressful activities during service exacerbated pain in 
midscapular thoracic areas, and that his congential condition 
was aggravated and exacerbated during military service.

The provisions of 38 C.F.R. § 4.9, 4.57 make a distinction 
between congenital and acquired defects.  Service connection 
for congenital or developmental defect is precluded by 
38 C.F.R. § 3.303(c), 4.9.  VA's Office of the General 
Counsel has distinguished between congenital or developmental 
defects, for which service connection is precluded by 
regulation, and congenital or hereditary disease, for which 
service connection may be grated, if initially manifested in 
or aggravated by service.  O.G.C. Prec. Op. 82-90, 55 Fed 
Reg. 45711 (1990); O.G.C. Prec. Op. 67-90, 55 Fed. Reg. 43253 
(1990).  Defects were defined as "structural or inherent 
abnormalities or conditions that are more or less stationary 
in nature."  O.G.C. Prec. Op. 82-90, 55 Fed. Reg. 45711 
(1990).  However, congenital or development defects may be 
service-connected where a superimposed disability occurs 
during, or as a result of, active service.  VAOPGCPREC 82-90.  

Thus, it is clear that the incorrect standard was used in 
assessing the etiology of the Veteran's thoracic spine 
condition.  A VA examination is necessary to determine 
whether the Veteran's congenital thoracic spine condition was 
subject to a superimposed injury during his period of 
service.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of the claimed thoracic 
spine disability.  It is imperative that 
the claims folder, to include all service 
treatment records, be reviewed in 
conjunction with the examination.  Any 
medically indicated special tests should 
be accomplished, and all special test and 
clinical findings should be clearly 
reported.  After reviewing the claims 
file and examining the Veteran, the 
examiner should offer an opinion as to 
the following:

(a)  Is the Veteran's disability of the 
thoracic spine, to include levoscoliosis 
or dextroscoliosis, an acquired 
disability, or a congenital or 
developmental defect, as set forth in 38 
C.F.R. § 4.9?

(b)  If the examiner determines that the 
Veteran has a congenital or developmental 
defect of the back, was such congenital 
or development defect subject to a 
superimposed chronic disability (as 
opposed to an acute increase in pain) 
during service from March 2003 to 
November 2003?

(c)  If the examiner determines that the 
Veteran has a current acquired back 
disability, is such disability causally 
related to service?  

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.

2.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the service connection 
issue, to include readjudicating the 
issue of entitlement to service 
connection for under 38 C.F.R. § 4.9.  If 
the benefit sought is not granted, the 
Veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655.  The Veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


